Not For Publication in West's Federal Reporter
                 Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

            United States Court of Appeals
                          For the First Circuit


No. 05-1923

                                JOSE L. DIAZ,

                           Plaintiff, Appellant,

                                        v.

            ALBERTO R. GONZALES, ATTORNEY GENERAL, ET AL.,

                          Defendants, Appellees.


             APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF PUERTO RICO

            [Hon. Gustavo A. Gelpi, U.S. Magistrate Judge]


                                     Before

                          Lynch, Circuit Judge,
                      Stahl, Senior Circuit Judge
                       and Lipez, Circuit Judge.



     Jose   L. Diaz on brief pro se.
     H.S.    Garcia, United States Attorney, Miguel A. Fernandez,
Assistant   U.S. Attorney, and Lisa E. Bhatia-Gautier, Assistant U.S.
Attorney,   on brief for appellee.



                             February 21, 2006
           Per Curiam.     This appeal presents a veritable thicket of

post-judgment motions for relief.           At best, only the district

court's   denial   of    appellant's    third   and   fourth     motions   for

reconsideration are properly before us for review, and with respect

to these two orders we conclude that the district court did not

abuse its discretion.      We set forth an abbreviated history so as to

explain why only these two motions, at most, are open to appellate

review.

           On July 1, 2004, the district court entered summary

judgment for appellees Alberto Gonzales, Attorney General, and the

United States Department of Justice, dismissing this employment

discrimination case involving the United States Marshals Service

(USMS) in Puerto Rico.        Within ten days of the entry of final

judgment for appellees, appellant Jose L. Diaz (who has acted pro

se throughout this litigation) filed his first post-judgment motion

for relief.   The district court properly considered Diaz's motion

a motion for reconsideration under Fed. R. Civ. Pro. 59(e), which

stayed the operation of the appeals clock until such time as the

court ruled on it.      Fed. R. App. Pro. 4(a)(4)(A); Aybar v. Crispin-

Reyes, 118 F.3d 10, 14 (1st Cir. 1997), cert. denied, 522 U.S. 1078

(1998).

           The   district    court     denied   Diaz's   first    motion   for

reconsideration on July 23, 2004, and the docket reports the case

closed again on July 27, 2004.       Diaz did not appeal.        Instead, ten


                                     -2-
days later, Diaz filed his second post-judgment motion, titled

simply "supplemental motion."          Because this second motion sought

the same relief (reversal of the summary judgment decision and

entry of judgment for Diaz) on essentially the same grounds as the

first       post-judgment    motion,   the     district     court      apparently

considered it a second Rule 59(e) motion for reconsideration.

Because the motion was filed more than ten days after entry of

final judgment, however, it was more properly considered as arising

under Rule 60(b).

              In response to Diaz's second motion, the court ordered

appellees to file a certification regarding the existence of

vacancies in the USMS in Puerto Rico in the years immediately

following Diaz's application for employment.              Diaz did not respond

to the certification.         Approximately two weeks later, the court

denied Diaz's motion.        Again Diaz did not appeal.

              Almost three months passed without activity in the case.

Diaz then filed his third post-judgment motion. In this motion for

reconsideration,      Diaz    asserted       that   he   had   never     received

appellees' certification or the court's order denying his second

motion and he had, therefore, been denied the opportunity to file

his objections prior to the court's ruling.1                The court ordered

appellees to respond to Diaz's arguments and requested additional


        1
        In each of his post-judgment motions, Diaz also argued that
the court's summary judgment ruling should be reversed and judgment
should be entered for him.

                                       -3-
briefing by both parties on the question of whether the court had

jurisdiction to consider the motion and whether a party who does

not subscribe to the electronic filing system has a duty to check

the docket.     After receiving the parties' pleadings, the court

denied Diaz's third motion, stating, among other things, that

Diaz's arguments were "legally insufficient" to reopen this case

"in which judgment has become final."      Again, Diaz did not appeal.

           Within ten days of entry of the court's order denying his

third motion for reconsideration, Diaz filed his fourth and final

motion for reconsideration, seeking the same relief on virtually

the same grounds as his previous motion.         The court denied this

motion.   Sixty days after entry of this ruling, and nearly ten

months after the court entered summary judgment for the appellees,

Diaz filed his first and only notice of appeal.

           It is well-settled that "[w]hile the timely service of a

motion for reconsideration will toll the time in which an aggrieved

litigant must file a notice of appeal, see Fed. R. Civ. P. 59(e),

an   untimely   motion   for   reconsideration   will   not."   Acevedo-

Villalobos, 22 F.3d at 389 (quoting Feinstein v. Moses, 951 F.2d

16, 18 (1st Cir. 1991) (collecting cases)).      A post-judgment motion

filed more than ten days after the entry of final judgment does not

toll the running of the time for filing an appeal.              Aybar v.

Crispin-Reyes, 118 F.3d at 14.




                                    -4-
              At best, the only rulings timely appealed and properly

before us, therefore, are the district court's denial of Diaz's

third and fourth motions for reconsideration.2               We have reviewed

the record and find no abuse of discretion in the court's denial of

both motions.

              The district court carefully considered Diaz's third

motion for reconsideration.      It ordered additional briefing on the

merits   of    Diaz's   claim   that    he   should   have    been   given   an

opportunity to reply to appellees' certification.              It ordered the

parties to address the issue of whether the court had jurisdiction

to consider the motion. After receiving those pleadings, the court

ordered further briefing on yet another issue: whether a party who

does not subscribe to the court's electronic filing system (as Diaz

apparently did not) has a duty to check the court's docket.             It was

only after considering all of these issues that the court denied

the third motion for reconsideration.

              "We have made it transparently clear that relief under

Rule 60(b) is 'extraordinary in nature"' and that "motions invoking



     2
        Because the third motion was filed several months after
entry of final judgment, we will assume without deciding that it
arose under Rule 60(b). We will also assume without deciding that
the fourth motion for reconsideration, filed within ten days of the
court's denial of Diaz's third motion for reconsideration, arose
under Rule 59(e) and tolled the time for appealing from the denial
of the third. We have frequently stated that regardless of what
the motion is labeled, "we review the district court's disposition
of it for abuse of discretion." Cintron-Lorenzo v. Departmento de
Asuntos del Consumidor, 312 F.3d 522, 527 (1st Cir. 2002).

                                       -5-
the rule should be granted sparingly." Moreover, "[i]n considering

such a motion, we recognize the district court's 'intimate, first-

hand knowledge of the case,' and, thus, defer broadly to that

court's informed discretion."     Cintron-Lorenzo v. Departmento de

Asuntos del Consumidor, 312 F.3d. 522, 527 (1st Cir. 2002) (quoting

Karak v. Bursaw Oil Corp., 288 F.3d 15, 19 (1st Cir. 2002)).        In his

third motion for reconsideration, Diaz failed to show that he was

entitled to extraordinary relief.       When Diaz's fourth motion for

reconsideration    simply   restated    the   arguments   already   fully

considered and rejected by the court in its previous ruling, there

was no abuse of discretion in issuing a summary denial.

          Insofar as Diaz's appeal seeks to challenge the July 1,

2004 entry of summary judgment dismissing the case or the denial of

his first two motions for reconsideration, it is dismissed for want

of appellate jurisdiction.       The orders of the district court

denying Diaz's third and fourth motions for reconsideration are

hereby affirmed.




                                  -6-